Reissue Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,082,357 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Drawings
The drawings were received on 4/11/2022.  These drawings are acceptable.

Withdrawn Claim Rejections - 35 USC § 112

The rejection of Claims 1-8, 10-14 and 21 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is hereby withdrawn based on Applicant’s amendment and remarks.

Withdrawn Claim Rejections - 35 USC § 102 and § 103
The rejection of Claims 1-24 under 35 U.S.C. 102(a)(1) as being anticipated by US 8,622,050 to Goff et al. is hereby withdrawn based on Applicant’s amendment and arguments.

Response to Arguments
	As to Goff et al., while it is not seen that the second section and its facing an environmental space defines over Goff et al. since the side of the second section does in fact face an environmental space, it is agreed that the handle that a third section connected to the second section, wherein the third section comprises “a handle that at least partially extends along a longitudinal handle axis, wherein the longitudinal handle axis remains positioned along a bowstring plane that intersects with the lateral plane”.  Being a crossbow style bow, the handle is not in the plane of the bowstring plane.


Claim Rejections - 35 USC § 102 and § 103

Claims 1-16, 21 and 22 stand rejected, and Claim 4 is now rejected, under 35 U.S.C. 102(a)(1) as being anticipated by US 4,759,337 to Suski; and
Claims 6 and 14 stand alternatively rejected under 35 U.S.C. 103 as being unpatentable over US 4,759,337 to Suski.
As to Claim 1, Suski teaches an archery bow assembly (Fig. 1) comprising:  
a first flexible limb 14;
a first section supporting the first flexible limb (top of 12), the first section comprising:
a first section front configured to at least partially face in a forward direction toward a shooting target when the first section is aimed at the shooting target (front side of 12 in Figure 1);
a first section back configured to at least partially face in a backward direction away from the shooting target when the first section is aimed at the shooting target (rear side of 12 in Figure 1);
a plurality of first section sides spaced apart from each other by a first dimension (sides of top portion of 12 in Figure 2);
a frame connected to the first section (window portion between 26 and 28), wherein the frame comprises a plurality of frame members (26 and 28), wherein the frame at least partially bounds an interior cavity (window), wherein the plurality of the frame members are spaced apart from each other by a second dimension that is greater than the first dimension (compare top of 12 to the portion between 26 and 28); and
a second section connected to the frame (30 and 32 in Figure 2) comprising:
a second section front at least partially extending along a second section front plane (i.e. parallel to the front edge of 30 and continuing to front edge of 32);
a second section back at least partially extending along a second section back plane (i.e. parallel to the back edge of 30 and continuing to back edge of 32);
at least one second section side that faces an environmental space, i.e. the sides of 30/32 that face right and left in Figure 2, the second section defines an arrow receiving space that extends along a lateral plane that passes through the second section, i.e. from front to back, bisecting the second section, wherein the arrow receiving space extends from the second section front plane to the second section back plane, wherein the arrow receiving space extends continuously into the environmental space.
As to Claim 2, Suski teaches that the first section comprises a top riser section (Figure 1 and 2);
the second section comprises a middle riser section (30 and 32 in Figure 2); 
the third section comprises a bottom riser section extending from the handle (at 48 in Figure 1);
the archery bow assembly comprises a second flexible limb 16 supported by the bottom riser section; and
the first section, the second section, and the third section are formed as a single piece (Suski at column 3:9-14).
As to Claim 3, Suski teaches that the second section at least partially defines an arrow shelf, see at 64, attached to 30/32 and the third section is integral with the second section; and the handle is one of integral with or fixedly connected to the third section (e.g. Figure 2 and the discussion of a cast construction noted above). 
As to Claim 4, Suski teaches a second flexible limb 16 supported by the third section and a bowstring (inherent) that is supported by the first and second flexible limbs, wherein a portion of the bowstring is configured to move in the forward direction toward the shooting target, wherein the bowstring plane extends through the portion of the bowstring during the movement of the portion of the bowstring (also inherent).
	As to Claim 5, Suski teaches when the archery bow riser is positioned vertically: 
the first section at least partially extends along a vertical plane (Figure 2);
the first dimension is measurable along a first lateral axis that intersects the vertical plane (between 10 and 12 in Figure 2); and
the second dimension is measurable along a second lateral axis that intersects the vertical plane (Figure 2).
As to Claim 6, Suski teaches a cam supported by the first flexible limb, wherein the first flexible limb is configured to be flexed between a plurality of positions relative to the first section, wherein the flexing of the first flexible limb causes the cam to move relative to the first section.  Note the discussion of use with a compound bow in Suski.  As those in the art before the invention would have readily appreciated, cams are inherent to compound bows.  In the alternative, to the extent one might argue that eccentrics or wheels can constitute the pulleys of a compound bow, it would have amounted to an obvious choice in engineering design to have substituted cams for wheels in a compound bow in order to control the amount of let-off the user experiences at full draw.
As to Claim 7, Suski teaches that the frame is configured to have a strengthening effect on the first section while the interior cavity has a weight reduction effect on the first section (considered inherent to the Suski structure).
As to Claim 8, Suski teaches that the top riser section comprises a first limb mount surface that is configured to be engaged with the first flexible limb (at the junction of 10 and 12);
the first flexible limb is configured to support a bowstring (inherent);
the archery bow assembly comprises a second flexible limb (bottom limb 16);
the third section comprises a second limb mount surface that is configured to be engaged with the second flexible limb (at junction of 16 and 20);
the second flexible limb is configured to support the bowstring (inherent); and
when the bowstring is retracted backward, the bowstring is configured to:
apply a first force to the first limb mount surface, wherein the first force is transmitted through the frame members and then to the handle through one of a direct transmission path and an indirect transmission path; and apply a second force to the second limb mount surface, wherein the second force is transmitted to the handle through one of a direct transmission path and an indirect transmission path (considered inherent to the Suski structure via forces from the two limbs).
As to Claim 9, Suski teaches an archery bow assembly (Figure 1) comprising:
a first flexible limb 14;
a first section supporting the first flexible limb (top portion of 12), wherein the first flexible limb is configured to support a bowstring (inherent), wherein the first flexible limb is configured to be flexed relative to the first section, wherein the bowstring is configured to be drawn in a backward direction, and wherein a segment of the bowstring is configured to travel in a forward direction along a bowstring plane after the bowstring is released (also inherent), wherein the first section comprises:
a first section front configured to face in the forward direction (front side of 12 in Figure 1); 
a first section back configured to face in the backward direction (rear side of 12 in Figure 1);
a plurality of first section sides spaced apart from each other by a first dimension (sides of top portion of 12 in Figure 2); and
a frame connected to the first section (window portion between 26 and 28), wherein the frame comprises a plurality of frame members (26 and 28) spaced apart from each other by a second dimension, wherein the second dimension is greater than the first dimension (compare top of 12 to the portion between 26 and 28), wherein the frame at least partially surrounds an interior cavity (window); 
a second section connected to the frame; wherein
the second section comprises  a second section front through which a first plane passes; and a second section back through which a second plane passes (Fig 2);
the second section is configured to be positioned within an environmental space;
the second section defines an arrow receiving space that extends from the first plane to the second plane, wherein the arrow receiving space extends in a lateral direction (i.e. front to back), without interruption, into the environmental space (in front of and to the rear of the bow); and
the lateral direction intersects with the bowstring plane; and
a structure comprising a handle shape 48,
wherein the first section, the frame, the second section and the structure are collectively formed as a single piece (see above regrading Claim 3).
As to Claim 10, Suski teaches that the handle extends along the plane of the bowstring, see Figure 2.
As to Claim 11, the environmental space also occupies the lateral space in front of and to the rear of the bow, hence the arrow receiving space can receive an arrow laterally from the front or rear.
As to Claim 12, Suski teaches that the third section comprises the structure and includes a handle at 48.
As to Claim 13, the second section of Suski defines an arrow shelf that is a lower boundary of the arrow receiving space.
As to Claim 14, Suski teaches a second flexible limb 16,  the first flexible limb supports a first cam, and the second flexible limb supports a second cam, wherein, when the bowstring is drawn backward, the first cam and the second cam are moved closer together (see Claim 6 above);
and the frame is configured to have a strengthening effect on the first section while the interior cavity has a weight reduction effect on the first section.  As noted above for Claim 6, cams are necessarily inherent to Suski, or minimally obvious, and those in the art would have understood that the cams move closer together when the bow string is drawn.  As to the strengthening and weight reduction effects, it would appear that the sight window (cavity) has an inherent weight reduction effect and the reduced torque mentioned by Suski would provide an inherent strengthening effect due to decreased forces on the frame.
As to Claim 15, Suski teaches that the frame members define a plurality of openings that provide access to the interior cavity.  Note the rear and front openings in Figure 3.
As to Claim 16, Suski teaches that each of the openings extends along a plane; and the interior cavity is surrounded by a combination of the frame members and the planes.  This is inherent to the frame members of Suski in combination with the front and rear opening planes.
As to Claims 21 and 22, Suski teaches that the second section comprises a configuration associated with a level of support for the first section (considered inherent); and
the frame is configured to provide an additional level of support for the first section (also considered inherent).

Response to Arguments
As to the arguments on Suski, Applicant states that Suski’s bow has a mid portion 12 that defines a central sight window opening 22 within which its arrow rest 62 is located and that in Suski’s figure 2, the inner space S1 of the mid portion 12 does not extend along a lateral plane S2 into environmental space S3 or S4 (referencing marked up copy of that figure in the Response).  The Examiner disagrees.  The arbitrary plane S2 also extends into and out of the page, thus the opening or inner space still meets the requirement that the lateral plane passes through the second section, into and out of the page and faces environmental space in front of and to the rear of the bow.





Claims 1-5, 7-13, 15-22 and 24 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,909,167 to Fredrickson.
As to Claim 1, Fredrickson teaches an archery bow assembly (Fig. 1/13) comprising:  
a first flexible limb 12;
a first section supporting the first flexible limb (top of 16), the first section comprising:
a first section front configured to at least partially face in a forward direction toward a shooting target when the first section is aimed at the shooting target (front side of 16 in Figure 1);
a first section back configured to at least partially face in a backward direction away from the shooting target when the first section is aimed at the shooting target (rear side of 16 in Figure 1);
a plurality of first section sides spaced apart from each other by a first dimension (sides of top portion of 16 in Figure 2);
a frame connected to the first section (opening 24), wherein the frame comprises a plurality of frame members (sides 26 and 28 of opening in Figure 13), wherein the frame at least partially bounds an interior cavity (opening), wherein the plurality of the frame members are spaced apart from each other by a second dimension that is greater than the first dimension (compare top of 16 to the portion between the sides at the top of the opening); and
a second section connected to the frame (portion below the opening 24); 
a second section front at least partially extending along a second section front
plane in Fig. 1;
 a second section back at least partially extending along a second section back
plane in Fig. 1; and
at least one second section side that faces an environmental space, wherein the
second section defines an arrow receiving space that extends along a lateral plane that passes through the second section (from front to back), wherein the arrow receiving space extends from the second section front plane to the second section back plane, wherein the arrow receiving space extends continuously into the environmental space from front to back; and
a third section connected to the second section, wherein the third section comprises a handle 22 that at least partially extends along a longitudinal handle axis, wherein the longitudinal handle axis remains positioned along a bowstring plane that intersects with the lateral plane.
As to Claim 2, Fredrickson teaches that the first section comprises a top riser section (Figures 1 and 13);
the second section comprises a middle riser section (necked down portion below the opening); 
the archery bow riser comprises a third section extending from the second section (22 in Figure 1), wherein the third section comprises a handle 22 and a bottom riser section (18) extending from the handle; and
the first section, the second section, and the third section are formed as a single piece (Figure 1 at 20 and Figure 13).
As to Claim 3, Fredrickson teaches that the second section at least partially defines an arrow shelf, the third section is integral with the second section; and (c) the handle is one of integral with or fixedly connected to the third section (e.g. Fig. 13). 
As to Claim 4, Frederickson teaches a second flexible limb 14 supported by the third section;
a bowstring 130 supported by the first and second flexible limbs, wherein a portion of the bowstring is configured to move in the forward direction toward the shooting target (inherent);
wherein the bowstring plane extends through the portion of the bowstring during the movement of the portion of the bowstring (also inherent). 
	As to Claim 5, Fredrickson teaches when the archery bow assembly is positioned vertically;
the first section at least partially extends along a vertical plane (Figure 13);
the first dimension is measurable along a first lateral axis that intersects the vertical plane (top of 16 in Figure 13); and
the second dimension is measurable along a second lateral axis that intersects the vertical plane (Figure 13 just above the opening).
As to Claim 7, Fredrickson teaches that the frame is configured to have a strengthening effect on the first section while the interior cavity has a weight reduction effect on the first section (considered inherent to the Fredrickson structure as the slots 38-42 on the sides of the opening are oval, thus adding strength in the arched ends and reducing weight via the absence of material in the frame to form those slots).
As to Claim 8, Fredrickson teaches that the top riser section comprises a first limb mount surface that is configured to be engaged with the first flexible limb (at the junction of 16 and 12);
the first flexible limb is configured to support a bowstring (Fig. 1 and at 130);
the archery bow assembly comprises a second flexible limb (bottom limb 14);
the third section comprises a second limb mount surface that is configured to be engaged with the second flexible limb (at junction of 14 and 18);
the second flexible limb is configured to support the bowstring (Fig 1); and
when the bowstring is retracted backward, the bowstring is configured to:
apply a first force to the first limb mount surface, wherein the first force is transmitted through the frame members and then to the handle through one of a direct transmission path and an indirect transmission path; and apply a second force to the second limb mount surface, wherein the second force is transmitted to the handle through one of a direct transmission path and an indirect transmission path (considered inherent to the Frederickson structure via forces from the two limbs).
As to Claim 9, Fredrickson teaches an archery bow assembly (Figure 1) comprising:
a first flexible limb 12;
a first section supporting the first flexible limb (top portion of 16), wherein the first flexible limb is configured to support a bowstring (130 and Figure 1), wherein the first flexible limb is configured to be flexed relative to the first section, wherein the bowstring is configured to be drawn in a backward direction, and wherein a segment of the bowstring is configured to travel in a forward direction along a bowstring plane after the bowstring is released (inherent), wherein the first section comprises:
a first section front configured to face in the forward direction (front side of 16 in Figure 1); 
a first section back configured to face in the backward direction (rear side of 16 in Figure 1);
a plurality of first section sides spaced apart from each other by a first dimension (sides of top portion of 16 in Figure 1); and
a frame connected to the first section (at opening), wherein the frame comprises a plurality of frame members (26 and 28) spaced apart from each other by a second dimension, wherein the second dimension is greater than the first dimension (compare top of 16 to the portion between 26 and 28 just above the window), wherein the frame at least partially surrounds an interior cavity (opening); 
a second section connected to the frame below the opening at 20; and 
the second section comprises: (a) a second section front through which a first
plane passes in Fig. 1; and (b) a second section back through which a second plane passes in Fig. 2;
the second section is configured to be positioned within an environmental space the second section defines an arrow receiving space that extends from the first plane to the second plane, wherein the arrow receiving space extends in a lateral direction (front to back), without interruption, into the environmental space (in front of and to the rear of the bow); and
the lateral direction intersects with the bowstring plane (along the horizontal plane in line with the arrow shaft in Figure 1); and
a structure comprising a handle shape 22,
wherein the first section, the frame, the second section and the structure are collectively formed as a single piece, see Figs. 1 and 13.
As to Claim 10, Fredrickson teaches that the structure at least partially extends along the bowstring frame, e.g. at 18.
As to Claim 11, the environmental space also occupies the lateral space in front of and to the rear of the bow, hence the arrow receiving space can receive an arrow laterally from the front or rear.
As to Claim 12, Fredrickson teaches that the third section comprises a handle at 22. 
As to Claim 13, Fredrickson teaches the second section at least partially defines an arrow shelf 116, wherein, when the archery bow assembly is aimed at a target, the arrow shelf provides a lower boundary of the arrow receiving space, see Fig. 6.
As to Claim 15, Fredrickson teaches that the frame members define a plurality of openings that provide access to the interior cavity (see Fig. 15 and the front, rear and side openings/slots).  
As to Claim 16, Fredrickson teaches that each of the openings extends along a plane; and the interior cavity is surrounded by a combination of the frame members and the planes.  This is inherent to the frame members of Fredrickson in combination with the front and rear opening planes.
As to Claim 17, Fredrickson teaches an archery bow assembly (Figure 1) comprising: 
a first flexible limb 12; 
a first section supporting  the first flexible limb (top portion of 16), wherein the first flexible limb is configured to support a bowstring (inherent), wherein the bowstring is configured to be drawn in a backward direction causing the first flexible limb to flex relative to the first section, wherein the bowstring comprises a bowstring segment comprising a length, wherein the bowstring segment is configured to travel in a forward direction along a bowstring plane after the bowstring is released (inherent), wherein the first section comprises:
a first section front configured to face in the forward direction (front side of 16 in Figure 1);
a first section back configured to face in the backward direction (rear side of 16 in Figure 1);
a plurality of first section sides positioned apart from each other by a first dimension (sides of top portion of 16 in Figure 2); and
a framework (opening 24 in Fig. 13) connected to the first section, wherein the framework comprises a plurality of frame members spaced apart from each other by a second dimension, wherein the second dimension is greater than the first dimension (compare top of 16 to the portion between 26 and 28), wherein the framework at least partially surrounds an inner space (see between 26 and 28);
a second section connected to the framework, wherein the second
section comprises a second section front extending along a second section front plane, a second section back extending along a second section back plane, a second section side (see Fig. 1), and an arrow shelf 116 extending from the second section side, wherein the second section side and the arrow shelf partially bound a space that extends into an environment in which the archery bow assembly is located, wherein the space extends from the second section front plane to the second section back plane (note the plane that runs horizontally along the arrow path), and
a handle 22 that is immovably connected to the second section.
As to Claim 18, Fredrickson teaches that the second section comprises a configuration associated with a level of support for the first section; and the framework is configured to provide an additional level of support for the first section (considered inherent to the Frederickson structure). 
	As to Claim 19, Fredrickson teaches the archery bow assembly comprises a third section connected to the second section (at 18 in Figure 1); 
the third section comprises a handle 22; and 
the first section, the framework, the second section and the third section are formed as a single piece.
As to Claim 20, Fredrickson teaches that the space comprises an arrow receiving space that extends in a lateral direction into the environment (front to back); and
the lateral direction intersects with the bowstring plane.
As to Claims 21 and 22, Fredrickson teaches that the second section comprises a configuration associated with a level of support for the first section (considered inherent); and
the frame is configured to provide an additional level of support for the first section (also considered inherent).
As to Claim 24, Fredrickson teaches that the frame members define a plurality of openings that provide access to the inner space (see front and rear openings at the opening);
each of the openings extends along a plane (inherent); and
the inner space is surrounded by a combination of the frame members and the planes (also inherent).

Claim 23 is now rejected under 35 U.S.C. 103 as being unpatentable over US 2,909,167 to Fredrickson.
As to Claim 23, Frederickson teaches second flexible limb 14 supported by the second section, but does not teach a first cam supported by the first flexible limb; and a second cam supported by the second flexible limb, wherein the first and second flexible limbs are configured so that, when the bowstring is drawn backward, the first cam and the second cam move closer together.  However, as wheels and cams were notorious in the art at the time of the invention, it would have been obvious to those having ordinary skill in the art at the time of the invention to have incorporated the riser structure of Frederickson into a mechanical bow.

Response to Arguments
Applicant argues that in annotated Frederickson figures 1 and 3, the central opening 24 does not extend, along a lateral plane F1, from the socket’s front plane F2 to the socket’s back plane socket’s back plane F3 so as to extend continuously into environmental space F4 or F5 and Frederickson’s vertical side posts F6, F7 obstruct and interrupt the central opening 24 from doing so, consequently, preventing an archer from laterally moving an arrow 98, held along a shooting axis from space F4 or F5 into the socket.  The Examiner disagrees.  As noted above with respect to Suski, the plane F1 extends not only to the sides but also to the front and rear of the bow and as such, the opening does extend along F1 from the front plane to the back plane, which extends into environmental space in front of and to the rear of the bow.


Withdrawn Claim Rejections
The rejection of Claims 1, 3, 5-9, 21 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0084451 to Perry are hereby withdrawn based on the amendment to Claim 1 requiring the longitudinal handle axis to remained positioned along the bowstring plane, as opposed to the pivotal handle of Perry.  As to Claim 9, Perry’s handle and riser are not formed as a single piece as now claimed.


Withdrawn Claim Objections
The objection to Claims 1 and 13 is hereby withdrawn based on Applicant’s remarks and amendment.



Claim Objections
 Claim 9 stands objected to because of the following informalities see the adjacent semicolons in the “a frame connected to…” clause in Claim 9.  Note, there is a semicolon at the end of the added phrase in the “a frame connected to” clause, that is followed by the undeleted semicolon in the “a back opening…” clause.   
Appropriate correction is required.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /GKD/ and /E.D.L/                                      SPRS, Art Unit 3993